   Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 1 of 28 PageID #:20



          IN THE UNITED STATES DISTRICT COURT FOR THE
         NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

SOUTHSHORE RESTORE LLC; HEARTLAND                )
GREENS LLC; BLOUNTS & MOORE LLC;                 )
LAKESHORE GREENS LLC; THE DOOBIE                 )
ROOM LLC; BOTAVI WELLNESS LLC;                   )
DEEP EARTH LLC; THE HEALING SOURCE               )
LLC; EMERALD COAST LLC; BIAMED                   )
LLC; NORTHLAND DISPENSARY LLC;                   )
CANNABISTRO LLC; PGW LLC; EMERALD                )     Judge Alonso
ISLAND LLC; PRAIRIE GRASS LLC;                   )
JG IL LLC; RENU LLC; TC APPLICO                  )     Case No. 20 C 5264
LLC; THIRD COAST GREENHOUSE;                     )
KAP JG LLC; and CELESTIA LLC;                    )
                                                 )
                 Plaintiffs,                     )
                                                 )
           v.                                    )
                                                 )
ILLINOIS DEPARTMENT OF FINANCIAL                 )
AND PROFESSIONAL REGULATION;                     )
BRETT BENDER, DEPUTY DIRECTOR; and               )
AS-YET UNKNOWN DEFENDANTS,                       )
                                                 )
                 Defendants.                     )




           PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
   EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER AND
               PRELIMINARY INJUNCTIVE RELIEF



                                                 Jon Loevy
                                                 Michael Kanovitz
                                                 Loevy and Loevy (41295)
                                                 311 North Aberdeen Street
                                                 Chicago, IL 60607
                                                 (312) 243-5900
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 2 of 28 PageID #:21



                                      Introduction

      By statute, the Illinois Department of Financial and Professional Regulation

(“Department”) is responsible for distributing 75 extremely valuable licenses to

operate cannabis dispensaries. These licenses are collectively worth more than a

billion dollars. More than 700 companies applied for them, spending millions of dollars

and many months on their applications. The majority of these 700+ aspirants

(including Plaintiffs) were social equity applicants who had been firmly promised a

fair opportunity to participate in the newly-legal cannabis industry.

      Late last week, shortly before the Labor Day holiday, the Department

announced its intention to give away all 75 of the Licenses by lot (hereafter, the

“Lottery”), as soon as the end of this week, to a group of only 21 companies. Most of

these chosen 21 companies are owned by politically-connected insiders, including a not

insignificant number with disturbing connections to the State’s cannabis Program and

the contractor hired to evaluate the applicants. Less than 3% of all applicants will

thus each receive three or more of the 75 available Licenses via this Lottery.

      The State has expressly denied any opportunity for administrative review for

the 700+ applicants deemed ineligible for the Lottery, informing them that their only

recourse is to file lawsuits such as this one (presumably before this week’s Lottery).

Both the Illinois Legislative Black caucus and the Latino caucus have already called

via a public letter to Gov. Pritzker to suspend the Lottery pending an investigation.

      The Department’s decision to go forward with a plan to ram through more than

a billion dollars in licenses to a group of 21 politically-connected insider companies

without providing the 700+ unsuccessful applicants any meaningful opportunity to

                                            1
     Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 3 of 28 PageID #:22



challenge their ineligibility cannot be permitted. This is particularly so here. First,

there are serious, obvious, and objectively verifiable problems with the way the

Plaintiffs’ applications were scored such that Plaintiffs should have been allowed to

participate in the Lottery too. Second, the Department has flagrantly violated the law

in denying Plaintiffs their statutorily-required notice and opportunity to cure any

defects in their applications. Shockingly, Plaintiffs have already identified six (6) other

applicants to whom the Department sent a deficiency notice explaining to those

applicants how to fix within 10-days problems the Department identified with their

proposed floor plan – the exact same issue for which the Department later docked

Plaintiffs’ scores without sending Plaintiffs any similar notice to cure. Because there

can be no confidence in the entire process, injunctive relief is necessary to prevent the

Lottery from taking place until the Court can chart the proper course.

   I.      Factual Background

        In 2014, the General Assembly passed a law to award licenses to a limited

number of companies to sell medical marijuana in Illinois. Called the Compassionate

Use of Medical Cannabis Act, the law created a system of licensing dispensaries to sell

cannabis to patients suffering from certain conditions. 410 ILCS 130/1. The

Department was placed in charge of the licensing. Id.

        Unlike some states in which there are an unlimited number of dispensary

licenses, Illinois chose to strictly limit the number of available licenses. See Exhibit 1,

Declaration of Michael Kanovitz, at 2. That limitation has made these licenses

extremely valuable. In the past year, some owners of existing licenses have sold single

dispensaries for more than $20 million. Id.

                                              2
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 4 of 28 PageID #:23



      In 2019, the General Assembly passed a new law, creating rights to up to 60

new “Early Approval” secondary site dispensary licenses. 410 ILCS 705/15-15. The Act

as amended provides that the only people eligible to win the 60 new Early Approval

dispensary licenses are the people who already owned companies holding existing

dispensary licenses. Id. It appears that the only companies with existing dispensary

licenses are majority-owned by white males. Zero, or close to zero, companies with

existing licenses are majority-owned by women or by minorities. Exh. 1 at 3.

      There was considerable outcry over the decision to award the next 60

dispensary licenses to the same people who already owned the existing dispensaries;

one of the criticisms was that this effectively shut out of the cannabis industry many

business owners and entrepreneurs from disadvantaged communities most effected by

the War on Drugs. Id. at 4. To try to justify this unequal distribution of valuable State

resources in the face of considerable public backlash, the Act provides that

minority- and female-owned businesses, while ineligible for any of the 60 Early

Approval licenses, would nonetheless be eligible to apply for a third round of

dispensary licenses, consisting of 75 Conditional Adult Use licenses (hereafter, the

“Licenses”). See 410 ILCS 705/15-25(a).

      In 2019, the Department announced a process to award these 75 Licenses.

Companies could apply and would be graded on various measures, with up to 252 total

points. Exh. 1 at 6. Via a no-bid, $4.2M contract, the Department selected KPMG to

grade the applications. Id.

                          The State’s Social Equity Promises

      The State and its Governor promised that this Act and this round of new

                                            3
     Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 5 of 28 PageID #:24



licenses would open up legal cannabis to social equity applicants who had been

traditionally excluded from this lucrative industry. See, e.g., Exhibit 5, “Illinois

Legalization Bill lands with Promised focus on Social Equity,” Cannabiz Wire,

5/6/20; Exhibit 8, “Recreational Cannabis: Illinois Strives for Social Equity,”

Marijuana Venture, 2/10/20. The Act’s sponsors declared that the next round of 75

Licenses would focus on people who lived in economically disadvantaged

neighborhoods or who had been directly impacted by the War on Drugs. Id.

       To facilitate their inclusion, the State announced that 50 of the 252 possible

points would be awarded to applicants qualifying as Social Equity Applicants,

meaning they were majority-owned by person(s) who lived in certain zip codes

designated as disproportionately affected, employed such persons, or who had prior

cannabis arrests. 410 ILCS 705/15-30(c)(5). The Act set a reduced application fee for

Social Equity Applicants, dispensed with some of the traditional application

requirements that could be barriers for people without money (such as owning

property at the time of applying), and set up a $20M fund for low-interest loans to

help any winning social equity applicants build their businesses. Id.

       To further level the playing field, according to the Department’s FAQs, many of

the measures on which applicants were to be evaluated were designated to be graded

via binary scoring, i.e., pass/fail: the applicant either got all of the points, or did not.

Exh. 1 at 6. Among the measures that were designated pass/fail included the

applicant’s experience, diversity plan, social equity and veteran status, and

community plan. Id. By making the scoring on these key measures “check-the-box,”

the Department created a contest where applicants could not distinguish themselves

                                              4
     Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 6 of 28 PageID #:25



from the pack based on their diversity or community ties. The implication of such

scoring is that many, if not most, applicants would receive maximum (tie) scores. Id.

       Members of communities in need of economic development were encouraged to

apply. Many did, some spending a year or more preparing applications for a chance to

participate. Exh. 1 at 7. According to news accounts, numerous teams owned by true

Social Equity Applicants invested considerable sums of hard-earned money in the

process, sometimes their entire life savings. Id. As Toi Hutchinson, Gov. Pritzker’s

“Cannabis Czar,” stated at the time: “…We remain unwavering in our commitment

to ensuring these licenses are issued in a fair and objective way that implements

Illinois’ equity-centric law.” Exhibit 9. Governor Pritzker himself stated: “Starting

with Equity as our north star, this framework reflects some of our most deeply held

priorities with legalization. Equity guided the conversation on every component of

this process.” Exhibit 5.

       All told, more than 700 companies submitted a total of more than 4,000

applications. Many of those 700 companies, including Plaintiffs, were majority-owned

by true Social Equity Applicants living in economically disadvantaged areas.

                                      The Plaintiffs

       The Plaintiffs in this action consist of 21 different social equity applicants.

Some are majority owned by social equity applicants from disproportionately affected

communities, along with financial partners, but many of the Plaintiffs are wholly-

owned by groups of social equity applicants who came together for the chance to break

into the cannabis industry. Some examples of the latter (all who should have been

sufficiently qualified to participate in the Lottery) include, for example:

                                             5
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 7 of 28 PageID #:26



      Plaintiff Southshore Restore is 100% owned and controlled African American

residents and business owners from the City’s South Shore neighborhood. The team is

made up of community organizers, environmental justice advocates, military veterans,

urban farmers, small business owners and young professionals.

      Plaintiff Heartland Greens is also 100% African American, mostly female, and

led by Marquita Hollins, a military veteran. Residents of the City’s West Side, the

group was brought together for this opportunity by a wrongfully incarcerated man

who posted a notice in his neighborhood barbershop about breaking into legal

cannabis. Members include a Nutrition Educator at UIC, school board members,

and employees of local community organizations.

      Plaintiff Doobie Room is 100% owned and controlled by African American

social equity military veterans. Their collective accomplishments include starting a

nonprofit and business incubator for veterans, as well as running a successful

multistate hemp company.

      Plaintiff Lakeshore Greens is majority owned and controlled by African

American long-time residents and business owners from Evanston. The team

includes one member who runs a diversity and inclusion training program, two

master gardeners who own a hemp production consulting company and who also

run gardening programs for children, as well as the founder of an African American

Archival History foundation.

      Plaintiff Blounts & Moore is 100% owned and controlled by African American

(and mostly female) business women. This team includes the first African-American

woman to own a major furniture retail store in North Carolina.

                                          6
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 8 of 28 PageID #:27



      Plaintiff PGW is owned and controlled by women with a decade of collective

cannabis industry experience. Majority African American owned, this team has

operated a cannabis cultivation and manufacturing facility, as well as active

membership and leadership of multiple cannabis industry groups.

                                  The Lottery Process

      There will be 75 Lotteries, one for each available license. For purposes of the

Act, the State is divided into 17 Regions. For 16 of the Regions, one to four Licenses

will be awarded via this Lottery process. For the Region covering Chicagoland, there

will be 47 Lotteries for 47 Licenses. 410 ILCS 705/15-25; 68 Ill. Adm. Code 1291.50.

      In December 2019, the Department posted emergency rules providing how to

handle cases of ties for high score. Under the rules, all such applicants became eligible

to participate in the Lottery (hereafter, “Tied Applicants”). 68 Ill. Adm. Code 1291.

                          The Tied Applicants Announcement

      On September 3, 2020, the Department published a list of Tied Applicants, all

of whom scored the maximum 252 points. There were a grand total of only 21

companies, or less than 3% of the total number that applied, and a number of the 21

appear to have overlapping ownership.

      Under the State’s present plan, each of those 21 Tied Applicants will be allowed

to participate in the Lottery drawings for Regions where they applied. Other than

these 21 companies (most who will necessarily win more than one of the 75 available

licenses) no other companies will be allowed to participate in the Lottery.

                                  Lack of Anonymity

      Unlike almost every other graded competitions for cannabis licenses, this one

                                            7
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 9 of 28 PageID #:28



did not control for political influence or bias by scoring anonymously. The vast

majority of states with competitions to award cannabis licenses (including the original

rounds in Illinois) do so via a process that requires applicants to redact all references

to the names and affiliations of their principals for grading purposes. Exh. 1 at 8.

      Inexplicably, this competition was not graded anonymously. Id. The application

and the FAQs were clear that the Exhibits that would allow KPMG to identify the

principal officers of each applicant were to include all personal identifying

information. Exh. 1 at 9. And unlike in other states where an anonymized email

address was required for contact purposes through the deficiency process,

applicants also received deficiency notices to their personal email accounts directly

from KPMG, and used those same email addresses to log-in to the KPMG online

portal to upload any exhibits for which they received a deficiency. E.g., Exhibit 2.

                              The 21 Selected Companies

      The purpose of the Act may have been to bring true social equity to the

Illinois cannabis market, but, that is definitely not the way things worked out. See

Exhibit 3, Sun Times, 9/6/20, “Marijuana show finalists include firms backed by ex-

top cop Terry Hillard, restaurateur Phil Stefani: ‘Doesn’t sound like social equity.’”

Indeed, the 21 winners of the right to participate in the 75 individual Lotteries for

these enormously valuable licenses appear to be almost exclusively, if not entirely,

politically-connected insiders.

      Based on their corporate registrations, these include, for example, separate

groups owned by a former Superintendent of the Chicago Police Department; Illinois

gaming operators, including the president of Lucky Lincoln Gaming, a slot machine

                                            8
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 10 of 28 PageID #:29



company, partnered on the application with a Senior analyst in Illinois government;

the Executive Director of the lobbying group for cannabis in Illinois; the owner of a

private equity/real estate fund; the owner and namesake of an iconic Gold Coast

restaurant/brand teamed up with several politically-connected individuals, including

the former Director of Operations for the Illinois House Republican Organization; a

Democratic Committeeman who is also a lobbyist; and three separate groups

associated with the law firm of Bob Morgan, the original Governor-appointed

Director for the Illinois Medical Cannabis Program. See Exhibits 3 & 4.1

       According to his web bio, Morgan was one of the primary architects who

created not only the Illinois cannabis program itself, but the original “selection

process for licensed dispensary facilities.” Exh. 1 at 10. Hiring the law firm of a

tied-in lobbyist is obviously not a crime, but it bears note that a minimum of

one-seventh of the winners (3 of the 21) appear to have retained the firm of someone

who not only had top-tier connections, but may well have had additional insight into

the “secret-formula” maximum scoring process, a process that only 21 out of 700+

companies were somehow able to navigate successfully. Exhibit 4 (Grown In article).

       Also, at least one Tied Applicant lists as a Manager a person identified on

LinkedIn as an employee of KMPG, the contractor that decided (not anonymously)

which very few companies would participate in the Lottery. Id. at 11. This, too, merits

additional investigation.

       Though all have social equity partners, there appear to be at most one or two

wholly-owned social equity companies. Even more curious, very few of the 21 have any
1
 The same registered agent for each of Clean Slate Opco LLC, Dealership LLC, and V3 Illinois
Vending LLC, is lawyer in Morgan’s firm.
                                               9
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 11 of 28 PageID #:30



obvious connected to the cannabis industry, begging the question of what metric could

have justified their selection from among the 700+ others.

      In a letter to Gov. Pritker, the Legislative Black and Latino caucuses have each

already called for the Administration to suspend the lottery “over concerns about an

applications process that allowed many clouted and seemingly well capitalized

businesses to move onto the next phase.” See Exhibit 3, Sun Times, 9/6/20.

                                 Administrative Review

      The Department opted to announce their decision on the 21 companies shortly

before the Labor Day weekend. Pursuant to the Emergency Rules promulgated and

announced by the Department, the Lottery for issuing the Licenses will be held at

least five business days after the Tied Applicant list was released. See 68 Ill. Adm.

Code 1291.50(c)(1). That could be as soon as Friday, September 11, 2020.

      However, to date the Department has released no information or explanation

for why the 700+ unsuccessful applicants (who filed 4,000+ separate applications)

were not selected for the Lottery, or why the 21 Tied Applicants were. Exh 6.

      The Emergency Rules provide, and the Department announced on its website,

that there will be no process for agency administrative review, and that all applicants

not selected for the Lottery have no recourse other than to file lawsuits. 68 Ill. Adm.

Code 1291. Having established a procedure where the State is going to give away

more than a billion dollars of valuable Licenses to what appears to be a group of 21

connected insiders, the State has thus decided to deny the 700+ unsuccessful

applicants any ability to timely challenge the process by which they were not selected

to participate in this Lottery, other than by filing lawsuits such as this one. Id.

                                            10
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 12 of 28 PageID #:31



                          The Need for TRO/Injunctive Relief

      State law authorized a total of only 75 Licenses. There is no statutory

authorization to award more Licenses during this round. 410 ILCS 705/15-25. If the

Lottery proceeds and these Licenses are awarded, the winning Lottery applicants

begin the process of building their dispensaries. The Department will undoubtedly

argue down the road that there is no ability to make-whole (award a new License) any

unsuccessful applicants who can subsequently prove that they should have been

permitted to participate in the Lottery. There are no more Licenses.

                            Denial of Plaintiffs Due Process

      Each of the Plaintiffs should have qualified to be a Tied Applicant. Each

Plaintiff was majority-owned by Social Equity Applicants, and each Plaintiff is

qualified to operate a dispensary business. Plaintiffs all submitted applications that

should have received all of the available points. Exh. 1 at 12.

      On September 3, 2020, the same day the Department announced the 21 Tied

Applicants, the Defendant informed Plaintiffs and others that they were not among

the Tied Applicants, and thus ineligible to participate in the Lottery. A copy of the

Department’s determination notification, which was apparently identical for each of

the 4,000+ unsuccessful applicants, is attached hereto as Exhibit 6. The Department’s

notice provided no explanation, nothing about Plaintiffs’ scores, and no reasons or

even information about why they had not been deemed a Tied Applicant. Id.

      The same day they were informed that they were not Tied Applicants eligible

for the Lottery, Plaintiffs’ counsel made a request to the Department for information

so they could assess the merits of claims for judicial review before the impending

                                           11
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 13 of 28 PageID #:32



Lottery. Exhibit 7. The information sought included Plaintiffs’ scores and scorecards,

the scoring rubric and evaluation criteria, any or all documents memorializing the

reasons/rationale why Plaintiffs did not score enough points to become Tied

Applicants, and any and all documents relating to the scores of those that did. Id.

       The Department has since responded to only one portion of the request, sending

one of the Plaintiffs (“JG IL”) a scorecard showing how it was scored. (As of the date of

this filing, none of the other Plaintiffs have been provided their scores). Even a cursory

review of the JG IL scorecard reveals that the scoring process was fatally flawed.

                                 Objective Scoring Errors

       The score attributed to JG IL is obviously wrong. First, JG IL submitted

identical applications in all of the 75 regions, but at least one of the scores it received

on certain measures in one of the Regions was different from scores for the same

measure in other Regions. For example, JG IL received 16 out of 16 possible points for

most of its recall plans (a/k/a “Exhibit G” to the application) but only a 14 out of 16

with the identical recall plan in the Rock Island Region. In other words, identical

application plans, different scores. Exh. 1 at 13.

       More troublingly, JG IL received zero points out of a possible 5 points for being

majority-owned by Illinois residents. This makes no sense. JG IL is majority-owned by

Illinois residents, and it submitted all of the required proof with its application in the

form specified by the Department. The decision to award JG IL zero points on this

measure is inexplicable, and suggests a fatally incompetent process. Id. at 14.

       Similarly, JG IL also received zero points out of a possible 55 points for being

majority owned by military veterans and for having Social Equity Status. These are

                                             12
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 14 of 28 PageID #:33



also incorrect. JG IL is majority-owned by military veterans and was a qualifying

Social Equity Applicant, and it submitted all of the required proof with its application

in the form specified by the Department. Id. at 15.

      Correcting these obvious administrative errors, JG IL would have received the

maximum points and been eligible to participate in the Lottery but for one other

measure. The only other place on the application where JG IL lost any points is the

floor plan (a/k/a “Exhibit J”). The Department did not inform JG IL why it did not

receive the maximum points on this element, see Exh. 6, but JG IL’s floor plan should

have. The Act specifies that no property is required (to facilitate Social Equity

Applicant competitiveness), and the Department’s FAQ’s specifically state that no

additional points are awarded for applicants that apply with property. JG IL’s floor

plan is thus no less qualified than any other company’s floor plan. Exh. 1 at 12.

      The problem here is that by the time Plaintiffs are able to adjudicate the

Department’s errors, and even if they are able to demonstrate to the Court’s

satisfaction that they should have received all the points, the Lottery will have

already taken place, and the Licenses awarded. Even more problematic, the

Department has ignored the express language of the Act providing that applicants

must be given the opportunity to cure before the licenses are awarded.

                        The Mandatory Statutory Right to Cure

      Given the concern that incumbent cannabis companies were going to have

superior ability to score the maximum points (based in part on prior experience with

similar contests), the Act expressly and clearly provides that applicants are entitled to

the opportunity to cure any shortcomings in their applications. 410 ILCS 705/15-

                                           13
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 15 of 28 PageID #:34



30(b). That requirement states as follows:

       If the Department receives an application that fails to provide the required
       elements contained in this Section, the Department shall issue a deficiency
       notice to the applicant. The applicant shall have 10 calendar days from the
       date of the deficiency notice to resubmit the incomplete information.
       Applications that are still incomplete after this opportunity to cure will not
       be scored and will be disqualified.

410 ILCS 705/15-30(b) (emphasis added). Along the same lines, and for the same

reasons, the dispensary application itself states on its face:

       If the Division receives an application that is deficient in any respect, the
       Division will issue a deficiency notice via e-mail to the primary and alternate
       contacts identified on the application form. The applicant will have 10
       calendar days from the date the deficiency notice is sent to submit the
       information requested. If the applicant does not provide all required
       information necessary to make its application complete within the allotted
       time, the application will be rejected and not considered for a license, and the
       application fee will not be returned.

See Exh. 1 at 16.

       Critically, in practice, the Department correctly interpreted the Act to require it

to provide applicants an opportunity to cure any shortcomings in the applications as

submitted. For example, Plaintiff has identified no fewer than six different applicants

(none Plaintiffs in this action) who received a notice from the Department during the

grading period dated May 1, 2020 under the subject line “Notice of Deficiency in

Dispensary Application,” which provided notice that this applicant’s floor plan

(Exhibit J) was missing elements, and an opportunity to provide corrections. Some

are attached as Exhibit 2. To illustrate, one of these notice states in relevant part

(yellow highlighting added):

       This e-mail serves as your notification that one or more deficiencies have
       been identified in your application for a Conditional Adult Use Dispensing
       Organization License. Please carefully read the instructions below and
       submit the information addressing the identified deficiencies.
                                          14
Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 16 of 28 PageID #:35



  You have 10 calendar days beginning the day after the date this e-mail was
  sent to submit the required information in the manner described below.
  Submissions delivered to the Illinois Department of Financial and
  Professional Regulations by any other means or after this timeframe will not
  be accepted. ****
  IMPORTANT: If you do not submit the required information in the required
  manner within 10-calendar days, your entire application will not be scored
  and will be disqualified. (410 ILCS 705/15-30(b)). You will NOT receive a
  refund of your application fee.
  Below, are the deficiencies in your application that have been identified at
  this time. This may not be a complete list of all deficiencies in your
  application, so please continue to monitor your e-mail account for additional
  correspondence regarding other deficiencies that may be identified in the
  future.
  Instructions for Submitting Information to Address Deficiencies:
  1. Review the list below to learn which deficiencies apply to your application.
  2. Prepare responses in PDF format addressing each deficiency. A separate
  PDF document should be created for each Exhibit in which a deficiency has
  been identified. **** For each corrected Exhibit, title the document “Exhibit
  [letter of exhibit]_[Organization FEIN Number or Organization
  Name]_Deficiency_[Region ID(s) separated by underscores].”
  File Naming Convention Example: Exhibit N_81-3780373-
  Deficiency_1_4_10_17
         ****
  3. Once you’ve assembled your PDF responses, you will access the Secure File
  Transfer Protocol (SFTP) file as described in the information below with the
  following username and password. For SFTP related questions only, please
  contact the following email address: us-advIDFPR@kpmg.comand a resource
  will get back to you promptly. We recommend logging into the SFTP as soon
  as possible to determine any access issues as extensions to submit your
  content beyond the 10 calendar days will not be provided.
         ****
  Listing of alphabetical deficiencies in your Application as provided by Section
  15-30(b) of the Cannabis Regulation and Tax Act:

  BLS Region: *** Cape Girardeau

  Exhibit F

  The proposed business plan did not include the requirement for an estimated
  volume of cannabis the applicant plans to store at the dispensary.

  Exhibit H

  The application did not include the requirement for an executed contract with
  a private security contractor.
                                     15
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 17 of 28 PageID #:36




      Exhibit J [Floor Plan]

      The application did not include the requirement for a description of the
      features that will provide accessibility as required by the ADA.

      The application did not include the requirement for a description of the air
      treatment systems that will be installed to reduce odors.

      The application did not include the required statement that the issuance of a
      license will not have a detrimental impact on the community in which the
      applicant wishes to locate.

      Exhibit P

      The application did not include evidence which establishes the applicant’s
      status as a Social Equity Applicant. In particular, the application did not
      provide sufficient evidence that:

      • One or more persons asserting they resided in a disproportionately
      impacted area for at least 5 of the preceding 10 years did not provide
      sufficient documentation to support that assertion, and/or did not provide
      sufficient documentation that the individual owns and controls a sufficient
      percentage of the dispensing organization alone or in conjunction with other
      proposed principal officers to qualify as a Social Equity Applicant.

      and/or

      • The applicant did not provide sufficient evidence to support its assertion
      that it is an Illinois resident.

      In your response please provide all relevant documents, combined in one
      searchable PDF file, by exhibit to support your assertion(s).

See Exhibit 2.

      Each of the six applicants that received this notice, in other words, were

informed back in May 2020 (months before scoring) not only that the Department

deemed its proof of ownership insufficient, but the Department listed for this

applicant the precise things that were missing from the “Exhibit J” floor plan element,

among others, that were required to achieve the maximum score. Id. The Department

                                          16
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 18 of 28 PageID #:37



told these applicants exactly what they needed to do to get the missing points, and it

gave them 10 days to cure all of the problems without any prejudice to its application,

almost six months after the original deadline for submission, and before scoring it. Id.

         Unlike these others, Plaintiffs got no such notification from the Department,

and no such opportunity. Instead, the first time Plaintiff JG IL learned that the

Department had any problem with Exhibit J to its application was when it received a

less than perfect score on floor plan, thereby excluding it from the Lottery. Exh. 1 at

17. Not only did the Department serve the required notice too late to give Plaintiffs an

opportunity to be heard, but it now threatens to hold the Lottery without them.

   II.      A Temporary Restraining Order And Preliminary Injunctive Relief Is
            Appropriate Here

         To justify a TRO and preliminary injunctive relief, Plaintiffs must demonstrate

that they will suffer irreparable harm, inadequacy of a remedy at law, and likelihood

of success on the merits. Hoban v. Wexford Health Sources, Inc., 731 Fed. Appx. 530,

532 (7th Cir. 2018). Each of these is easily demonstrated here.

            A. Absent Injunctive Relief From The Court, Irreparable Harm Will Result

         The way the process has been set up by the Department, Plaintiffs have no

opportunity to challenge the denial of their eligibility to participate in the Lottery,

other than by lawsuits like this one. By design, the Emergency Rules provide that

there is no administrative review. Exh. 1 at 18.

         More to the point, once the Lottery takes place, the Department will argue

there is no remedy available to Plaintiffs. Even if Plaintiffs were subsequently able

to show to the Court’s satisfaction that they were improperly excluded from the

Lottery, not only will they be unable to prove that they definitely would have
                                          17
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 19 of 28 PageID #:38



obtained a License (no one would know if they would have won the Lottery) but it

will be too late to give them a License anyway: by law, there are only 75 Licenses,

and they will have already been awarded, with the build-out and permitting

processes having already begun. This is thus precisely the sort of case where

Plaintiffs will suffer irreparable harm absent injunctive relief. See City of Fremont

v. F.E.R.C., 336 F.3d 910, 914 (9th Cir. 2003) (plaintiff showed irreparable injury

for purposes of immediate review of agency decision as plaintiff would lose the

ability to compete for a limited license in accordance with pre-existing agency

rules); Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1167 (9th

Cir. 2011) (lost chance to pursue chosen profession can constitute irreparable harm);

Glenwood Bridge, Inc. v. City of Minneapolis, 940 F.2d 367, 372 (8th Cir. 1991) (“A

preliminary injunction both protects this interest in participating in a legal bidding

process and ensures that the contract awarded will be a legal one.”); Martin-

Marietta Corp. v. Bendix Corp., 690 F.2d 558, 568 (6th Cir. 1982) ("Appellants are

in danger of losing the opportunity, which the evenhanded operation of the Williams

Act guarantees them, to attempt to acquire Bendix stock. Such loss could not be

compensated by money damages."); Enyart v. Nat'l Conference of Bar Examiners,

Inc., 630 F.3d 1153, 1167 (9th Cir. 2011) (lost chance to pursue chosen profession

can constitute irreparable harm).2


       2
         Nor is this the type of injury for which the State is liable for money damages. As the
defense will no doubt point out, the State is immune from money damages. Temple U. v. White, 941
F.2d 201, 215 (3d Cir.1991) (“As to the inadequacy of legal remedies, the Eleventh Amendment bar
to an award of retroactive damages against the [state] clearly establishes that any legal remedy is
unavailable and the only relief available is equitable in nature.”); Feinerman v. Bernardi, 558
F.Supp.2d 36, 51 (D.D.C. 2008) (where plaintiff cannot recover money damages from the defendant
due to defendant's sovereign immunity, any loss suffered by plaintiff is deemed per se irreparable).
                                                   18
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 20 of 28 PageID #:39



          B. Plantiffs Are Likely To Succeed on the Merits

       Nothing about what the Department is doing here comports with due process.

Where the State is awarding enormously valuable Licenses to politically-connected

insiders, the Constitution requires there to be at least some opportunity for

meaningful review, whether administrative or judicial. The hallmark of due process is

an opportunity to be heard at a meaningful time. The State cannot simply ram

through a process that benefits politically connected insiders without affording those

deemed ineligible any ability to challenge their exclusion from that process until after

it is too late to obtain relief. See Dupuy v. Samuels, 397 F.3d 493, 507 (7th Cir. 2005)

(Approving preliminary injunction to provide child care workers with notice and an

opportunity to address allegations before disclosing a report because “[t]he hallmark of

due process is an opportunity to be heard at a meaningful time and in a meaningful

manner.”) (citing Cleveland Bd. of Educ. v. Loudermill, 470 U.S. 532, 542 (1985));

Johnson v. Morales, 946 F.3d 911, 936 (6th Cir. 2020) (Reversing denial of preliminary

injunction where government revoked business license after failing to provide notice of

the basis for decision while replacing burden on plaintiff to demonstrate compliance);

O’Donnell v. Harris Cty., 892 F.3d 147, 164 (5th Cir. 2018) (Preliminary injunction

appropriate to require state to give arrestees notice of the information needed to

obtain bail and an opportunity to provide the information to an individualized

decisionmaker); Moseanko v. Yeutter, 944 F.2d 418, 426 (8th Cir. 1991) (district court

properly enjoined agency action for 30 days while it sent out “corrected notices and

explanations of loan servicing options” to the affected plaintiffs).



                                            19
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 21 of 28 PageID #:40



       Here, the statute clearly defined the process that all applicants are due: notice

of any claimed deficiency and an opportunity to correct it. For the six applicants

identified above, and presumably others, the Department provided both timely notice

of a claimed deficiency in Exhibit J and an opportunity to cure it to obtain maximum

points. Plaintiffs received neither. The first notice provided to Plaintiffs that the

Department had identified any problem with this element was on September 3, at

which time the Department simultaneously declared that its decision was final. The

Court can and should issue an injunction to ensure that Plaintiffs receive the required

process. Id.; see also Blaine v. North Brevard Cty. Hosp. Dist., 312 F. Supp. 3d 1295,

1305 (M.D. Fla. 2018) (Plaintiffs demonstrated likelihood of success on the merits

where defendant failed to follow its own bylaw procedures for a hearing).

       In addition to due process, Equal Protection is also plainly implicated. Plaintiffs

have stated colorable legal claims in that they were improperly treated differently

when the Department expressly told others, but not them, how to achieve perfect

scores and allowed those others to resubmit. This fails to comport with the

Constitution under any and all levels of scrutiny. Village of Willowbrook v. Olech, 528

U.S. 562, 564, 120 S. Ct. 1073, 1074–75 (2000) (Disparately advantaging similarly

situated applicants without basis violates equal protection "whether occasioned by

express terms of a statute or by its improper execution through duly constituted

agents.") (citation omitted); City of Richmond v. J.A. Croson Co., 488 U.S. 469, 493,

109 S. Ct. 706, 721, 102 L. Ed. 2d 854 (1989) (Requiring strict scrutiny where

government denies certain citizens the opportunity to compete for fixed percentage

of government contracts based on race); Gordon v. United Airlines, Inc., 246 F.3d

                                            20
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 22 of 28 PageID #:41



878, 892 (7th Cir. 2001) (“A showing that similarly situated employees belonging to a

different racial group received more favorable treatment can also serve as evidence

that the employer's proffered legitimate, nondiscriminatory reason for the adverse job

action was a pretext for racial discrimination.”).

          C. Injunctive Relief Sought

       Having created a regime that expressly disavows any opportunity for

administrative review, and then compounded the urgency by trying to ram through

the Lottery shortly after the Labor Day holiday (less than a week after informing

Plaintiffs they are not going to be eligible), the Department has abdicated to the court

system the responsibility to ensure that the process is fair. These are extremely

valuable licenses. The result here is life-changing for most of the social equity

applicants bringing this Motion, who have been working and investing their time for

more than a year to try to break into the cannabis industry. They are entitled to some

sort of basic fairness, including, at a minimum, the right to be heard on why these

licenses should not be awarded until they have a chance to make their case in some

forum in some format that they are Lottery-eligible too.

       To that end, Plaintiffs seek narrow relief, or, in the alternative, more broad

relief. On the narrower side, Plaintiffs respectfully request that that the Court order

the Department to provide them the same notice-plus-opportunity-to-cure that was

afforded to other applicants. Now that the Department has provided Plaintiffs with

the statutorily-required notice of their applications’ purported deficiencies, Plaintiffs

have already acted quickly to correct any purported (but disputed) deficiencies, well

within the statutorily allotted ten days. It is a very simple matter for the Department
                                            21
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 23 of 28 PageID #:42



to check these revised sections for sufficiency prior to the Lottery. If the Department

will not do so voluntarily, the Court should order it to re-score their Exhibit J, and, if

any of Plaintiffs’ scores merit it (which it will), allow that applicant into the Lottery.

       Should the Department for any reason resist this alternative, the Court should

enjoin the Lottery from proceeding until the Department provides Plaintiffs (and any

others who ask) an opportunity to challenge the scoring processes and the decision to

exclude them from the Lottery, as well as the information with which to do so.

Enjoining the Lottery pending that process is the only way to preserve Plaintiffs’

ability to participate, should the Court at later point deem that course appropriate.

       A. The Department Having Now Provided Plaintiff The Required Notice of
          Deficiency, The Court Should Order The Department To Check The
          Plaintiffs’ Scores To Determine Their Eligibility For The Lottery

       As set forth above, the language of the Act is mandatory. By law, Plaintiffs

“shall” receive the statutorily-required notice to “resubmit the incomplete

information,” prior to being scored or disqualified. 410 ILCS 705/15-30(b).

       Here the Department attempted to determine Plaintiffs’ score without

providing them with this opportunity, despite having provided that very

opportunity to other every other applicant Plaintiffs’ counsel has asked. Those other

applicants received notice months ago as to the Department’s contention of precisely

where and how their Floor Plan elements fell short of maximum points, and were

given the chance to fix their applications to address the Department’s notification.

This was the appropriate process. The motivating concern behind this competition

was to ensure that social equity applicants who were new to the industry had a

legitimate opportunity to win these licenses, rather than award them to the

                                             22
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 24 of 28 PageID #:43



incumbent dispensary companies with sufficient cannabis experience to answer all

questions correctly without help. Under all of the authority cited above, if some

applicants were provided notice of exactly where and how they fell short of maximum

points and an opportunity to cure, then the Department cannot selectively enforce the

rules of the competition and arbitrarily deny other applicants the same notice and

opportunity to resubmit.

      Without conceding any problems with the originals, Plaintiffs have already

created an updated version of Exhibit J, as well as the purportedly missing proof of

residency, veteran, and social equity status (all of which had been previously provided

in proper format). If the scorecard is deemed notice to Plaintiffs as to where their

applications were deficient, they are prepared to immediately provide the updated

Exhibits to the Department per the designated procedure, all well within the Act’s 10-

day notice-cure period.

      The Court should order the Department to review Plaintiffs applications post-

deficiency notice. It will not take the Department much time to confirm Plaintiffs’

residency, veteran and social equity status. The recently submitted Exhibit J is only

ten pages long. It surely would not take the Department more than an hour to check

them. There is ample time to do so prior to the Lottery, which by law cannot proceed

any sooner than Friday.

      If the Court orders the Department to take these steps, this lawsuit will be fully

resolved. To be clear, Plaintiffs are not asking the Court to put them in the Lottery.

They are merely asking the Court to direct the Department to give them the legally-

required opportunity that it gave to others: to be scored after having notice of the

                                           23
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 25 of 28 PageID #:44



Department’s contentions and the chance to cure purported deficiencies. After

Plaintiffs are scored, the law and proper process will have been followed, and

Plaintiffs either will or will not join the other companies eligible for the Lottery. No

additional relief is sought.

       If, on the other hand, it is the Department’s position that there is insufficient

time or will to evaluate Plaintiffs’ eligibility, and if the Court is not inclined to order

the Department to do so, then the process should be paused long enough to ensure fair

and deliberate consideration of the very important issues raised herein. In that event,

Plaintiffs request alternative relief as follows.

       B. Alternatively, The Court Should Enjoin The Lottery Until Such Time As
          Plaintiffs Can Be Fully Heard De Novo On Their Claims That They Have
          Been Improperly Excluded

       By expressly foreclosing administrative review, the Department kicked to the

judiciary not only accountability for ensuring that the process for distributing these

enormously valuable Licenses is fair, but also de novo responsibility for examining

the scoring process itself, any potential conflicts of interest, and the correctness of

the of the scores of Plaintiffs (and the winners).

       At the same time, however, the Department seeks to compress the time for

the judiciary to perform this function to just a few days. If it is too much to ask the

Court to resolve all concerns prior to the scheduled Lottery, then the Department

should not be permitted to proceed until the serious issues facing the Court have

been considered and resolved. Those issues include, among others:

       (a) the lack of due process wherein applicants are effectively denied any and

all meaningful administrative and judicial review of ineligibility (or any possibility

                                             24
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 26 of 28 PageID #:45



of a real remedy) prior to awarding extremely valuable licenses that were supposed

to include true/genuine Social Equity Applicants, not just politically connected

insiders;

      (b) whether the Department violated its statutory duty to provide Plaintiffs

notice of purported shortcomings in their applications and ten days to cure them,

and whether that failure constitutes a denial of due process;

      (c) whether the Department violated Plaintiffs’ right to equal protection by

affording other applicants timely deficiency notices and the opportunity to cure;

      (d) whether there was any impropriety associated with the decision to allow

into the Lottery an applicant owned in part by an employee of KPMG (the company

that conducted the grading), plus three other applicants with ties to the former

Director who designed the original dispensary contest, both of whom may well have

had insider advantages about how to achieve the elusive necessary score;

      (e) how the scoring process was conducted, and why it was that 21 politically

connected groups were selected over the other 700 who were not;

      (f) how the Department decided which groups would or would not receive

deficiency notices, and on which sections, and whether any of the 21 selected groups

received ten-day opportunities to cure defects as to any substantive measures;

      (g) why the Department gave Plaintiffs scores of zero on measures that they

obviously satisfied (residency, veteran and social equity status) and whether the

entire scoring process was marred by similar incompetence; and, most basically,

      (h) whether Plaintiffs’ applications as submitted did capture all of the

available points, thus making them eligible for the Lottery.

                                         25
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 27 of 28 PageID #:46



      These issues cannot just be waved away. Discovery is required to properly

resolve many of them, followed by due consideration by the Court. If the

Department is instead permitted to allow the Lottery to go forward, the Court’s

consideration will become moot, because the other applicants will have received

municipal approvals and built their dispensaries, and there will be no licenses left

to award if Plaintiffs later prove they were right. This is thus exactly the type of

situation where a TRO to freeze the status quo would be appropriate.

                                      Conclusion

      As is hopefully clear, Plaintiffs are not necessarily asking to postpone the

Lottery process. As the Defendants are likely to point out, there are reasons to

proceed forthwith, and recent statements by Department officials suggest that

remains their intention. Given that, the simplest and most efficient outcome would

be for the Court to simply order the Department to check the Exhibits recently

submitted by Plaintiffs to see if they comply, an exercise that would take an hour or

so, at most. That would moot this lawsuit – Plaintiffs’ claims would be addressed,

and they either would or would not be eligible for the Lottery.

      If, however, the Department opposes that step, and if the Court is not

inclined to order them to take it, then the only appropriate outcome is to suspend

the Lottery (as has been called for by Illinois Legislative Black and Latino caucuses)

until the issues raised herein can be resolved in an orderly fashion. The stakes are

simply too high and life-changing for any other outcome, and on the other side of the

coin, any need to rush to award the Licenses is insufficiently critical.



                                           26
    Case: 1:20-cv-05264 Document #: 4 Filed: 09/08/20 Page 28 of 28 PageID #:47



      WHEREFORE, Plaintiffs respectfully request that the Court enter a TRO

and preliminary injunction order as follows:

   A. Directing the Defendants to treat the Department’s September 3, 2020

      notification of non-perfect scores to each of the Plaintiffs as the required

      deficiency notice, and accept and grade Plaintiffs’ revised Exhibits.

      And upon completing that review, if Plaintiffs’ scores qualify for placement in

      the Lottery, Defendants should be further ordered to permit any Plaintiffs

      that do to participate.

Or, alternatively:

   B. Temporarily enjoin the Lottery from proceeding for as long as the Court

      deems necessary to address the issues raised in this Memorandum, including

      but not limited to whether the process for selecting the 21 Tied Applicants

      and excluding Plaintiffs was inherently flawed, marred by conflict of interest,

      erroneously executed, or for any other reason in need of revision.



                                                     Respectfully Submitted:

                                                     /s/ Jon Loevy


                                                     Jon Loevy
                                                     Michael Kanovitz
                                                     Loevy and Loevy (41295)
                                                     311 North Aberdeen Street
                                                     Chicago, IL 60607
                                                     (312) 243-5900

                                                     Dated: September 8, 2020



                                          27
